Case 1:19-cr-00099-DKW-KJM Document 141-3 Filed 08/07/20 Page 1 of 4          PageID #:
                                    745



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI`I

 UNITED STATES OF AMERICA,                     CR. NO. 19-00099-DKW-1

                           Plaintiff,          DECLARATION OF LYNN E.
                                               PANAGAKOS
       vs.

 MICHAEL J. MISKE, JR.,                 (01)

                           Defendant.




                   DECLARATION OF LYNN E. PANAGAKOS

       I, Lynn E. Panagakos, declare as follows:

              1.    In July 2017, Michael J. Miske, Jr. retained me as a result of his

 stated awareness that he was a target of a Federal criminal investigation which had

 resulted in financial institutions terminating long-standing good relationships with

 him, Kama’aina Termite and Pest Control, and other business entities in which he

 had interests.
Case 1:19-cr-00099-DKW-KJM Document 141-3 Filed 08/07/20 Page 2 of 4          PageID #:
                                    746



              2.    On August 10, 2017, I spoke by telephone with FBI

 Supervisory Special Agent Daniel Olson. Agent Olson informed me that the

 Government had obtained a search warrant and had seized the same Boston Whaler

 that is now described in the Superseding Indictment (p.18, ¶17.b.), and that agents

 were onboard to execute the search. Agent Olson inquired whether Mr. Miske

 would be willing to provide the government agents the keys to the vessel, so that

 the agents could gain access to the vessel without damaging it. On behalf of Mr.

 Miske, I informed Agent Olson where the keys were located.

              3.    On August 10, 2017, Agent Olson also provided me a copy of

 the Search and Seizure Warrant, which I in turn provided to, and discussed with,

 Mr. Miske. This warrant authorized the Government to search for “[a]ll records

 and evidence relating to violations of 18 U.S.C. § 1958 (Use of Interstate

 Commerce Facilities in the Commission of Murder-for-Hire), involving Miske and

 others known and unknown, occurring on or about June 14, 2016 to August 30,

 2016. . .”

              4.    In our discussions about the warrant, I showed Mr. Miske a

 copy of 18 U.S.C. 1958, and we discussed the statute and the potential penalties,

 including the death penalty. I also explained that the United States Magistrate

 Judge who had issued the warrant found probable cause to believe that Mr. Miske

 had committed this offense.


                                          2
Case 1:19-cr-00099-DKW-KJM Document 141-3 Filed 08/07/20 Page 3 of 4        PageID #:
                                    747



              5.    Shortly thereafter, Mr. Miske and attorney Thomas Otake both

 informed me of Mr. Miske’s retention of Mr. Otake to lead his defense in

 anticipation of his Federal criminal indictment. Both Mr. Miske and Mr. Otake

 asked, and I agreed, to be Mr. Otake’s co-counsel.

              6.    By email to Government counsel dated August 15, 2017, I

 informed the Government that Mr. Otake and I jointly represented Mr. Miske, that

 we were authorized to accept service of any summons, subpoena, warrant, etc., on

 his behalf, and that we requested the opportunity to make arrangements for Mr.

 Miske’s self-surrender in the event that criminal charges were filed.

              7.    On January 4, 2019, I received a copy of the disengagement

 letter Mr. Miske received from the firm that employed his long-time CPA.

              8.    On August 4, 2020, AUSA Michael Nammar informed me that

 confidential legal mail from Mr. Miske to his counsel was sent by FDC Honolulu

 not to Mr. Miske’s counsel, but instead to an attorney employed by the United

 States Department of Justice, Office of Inspector General. DOJ-OIG has been a

 member of the Government’s investigation/prosecution team in this case (see Dkt.

 # 131, p. 3). AUSA Nammar further informed me that it was his understanding

 that this attorney recognized that the mail was privileged after reading

 approximately 1-page of the correspondence. AUSA Nammar had no explanation

 as to why FDC Honolulu mailed clearly identified confidential, privileged, legal


                                           3
Case 1:19-cr-00099-DKW-KJM Document 141-3 Filed 08/07/20 Page 4 of 4           PageID #:
                                    748



 mail to the DOJ-OIG attorney, or why this attorney reviewed a portion thereof.

 AUSA Nammar further advised that this DOJ-OIG attorney would no longer be

 working on the case.

       I declare under penalty of perjury that the foregoing is true and correct to the

 best of my knowledge and belief.

       DATED: Honolulu, Hawai`i, August 7, 2020.

                                                /s/ Lynn E. Panagakos
                                               LYNN E. PANAGAKOS
                                               “Declarant”




                                           4
